 WESTVACO CORPORATION581Westvaco CorporationandChauffeurs,Teamsters andHelpers, Local-Union No.175, affiliated with theInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Peti-tioner.Case 9-RC-10638December 13, 1974DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDKENNEDYOn August 13, 1974, the Acting Regional Directorfor Region 9 issued a Decision and Direction of Elec-tion in the above-entitled proceeding, finding appropri-ate a 'unit of all employees at the Employer's loggingoperation,woodyard, and mechanical. maintenanceshop in and around Rupert, West Virginia. Thereafter,in accordance with Section 102.67 of the National La-bor Relations Board Rules and Regulations, the Em-ployer filed a timely request for review of the ActingRegional Director's decision, contending that therewas error in combining the above three groups of em-ployees,in a singleunit, as requested by the Petitioner.By telegraphic order dated September 18, 1974, theNational Labor Relations Board granted the requestfor review with respect to the unit, denied review in allother respects, and stayed the election pending decisionon review.Pursuant to the provisions of Section '3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review and makesthe following findings:The Employer has a paper plant in Covington, Vir-ginia, which is the headquarters for its cutting, logging,and clipping operations in Virginia, West Virginia, andKentucky. Involved in this case are the Employer'soperations at Rupert, West Virginia, consisting of thelogging operation, woodyard, and mechanical mainte-nance shop.The Employer's logging operations are presently.be-ing conducted at locations 10 to 35 miles from Rupert.There are 4 crews totaling some 40 employees whichconsist of clipper operators, skylock operators, labor-ers, heavy equipment operators, and local truckdrivers.These employees cut and process logs and chips. Eachlogging crew operates in about 20-acre areas called"blocks." The saleable logs, called "saw logs," are soldat the site to buyers whose employees load the logs forshipment. After the cutting operation, the Employer'semployees are primarily engaged in processing chipsfrom butt logs which are not marketable as "saw logs"and the transportation of these chips to various droppoints from which independent over-the-road driverstransport the chips to the Employer's papermill in Cov-ington, Virginia.The woodyard at Rupert is 1 of 10 operated by theEmployer from its Covington headquarters. There arefour laborers who load and unload logs which are pur-chased by the Employer from farmers and other in-dependent businessmen who bring their logs to thewoodyard. Eventually, the employees load the logsonto railcars or onto trucks for shipment to Covington.The Employer's mechanical maintenance shop,located at Rupert, services Employer's equipment inthe tristate area. There are several skilled mechanics atthe machine shop who are trained to repair variousdiesel equipment and hydraulic systems. Because of thenature of the Employer's equipment, it is necessary forthe mechanics to travel throughout the tnstate areaperforming major repairs on logging equipment in thefield and on scales at the various woodyards.The Acting Regional Director, in finding appropri-ate a unit consisting of the above groups of employees,treats such unit as a plantwide unit and notes that, inthe absence of a bargaining history and as no labororganization is seeking to represent them separately,such unit is presumptively appropriate.The record discloses that each of the three operationsis geographically separate and under separate supervi-sion; that there is no interchange or line of progression,either by promotion or transfer, among the employeesof the three groups; and that each group of employeeshas dissimilar skills, little, if any, contact with eachother, and different working conditions and pay scales.On the basis of the foregoing, we find, contrary to theActing Regional Director, that these three groups ofemployees do not have sufficient community of interestto be included in the same bargaining unit. Accord-ingly, as the unit sought herein does not constitute anappropriate unit, we shall dismiss the petition.ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.215 NLRB No. 108